Citation Nr: 0801169	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the cervical spine and arms.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine and arms.

3.  Entitlement to an increased rating for degenerative 
arthritis and disc disease of the lumbar spine with sciatica, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the first metacarpophalangeal joint of the left 
foot, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative 
arthritis of the first metacarpophalangeal joint of the right 
foot, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1964 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issue of entitlement to service connection for 
degenerative arthritis of the cervical spine and arms, as 
well as the issues of increased ratings for degenerative 
arthritis and disc disease of the lumbar spine with sciatica 
and degenerative arthritis of the first metacarpophalangeal 
joints of the left and right feet, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision issued in July 1994, service 
connection for degenerative arthritis of the cervical spine 
and arms was denied; the veteran did not appeal and that 
decision is now final.

2.  The evidence received since the July 1994 rating decision 
is relevant and probative of the issue of entitlement to 
service connection for degenerative arthritis of the cervical 
spine and arms.

CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
arthritis of the cervical spine and arms.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's request to reopen his claim of 
entitlement to service connection for degenerative arthritis 
of the cervical spine and arms.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied service connection for degenerative arthritis 
of the cervical spine and arms in a rating decision of July 
1994.  At that time, the veteran asserted that he had been 
injured in two automobile accidents in service.  One of the 
bases for this determination appears to be that there was no 
evidence of the claimed automobile accidents.  Evidence 
received since the July 1994 rating decision includes a 
December 1976 private X-ray report indicating that there was 
a slight loss of height in the cervical vertebrae and small 
anterior osteophytes.  Also added to the record since the 
July 1994 rating decision is a copy of a DA Form 348, 
Equipment Operator's Qualification Record reflecting that the 
veteran had been involved in an accident in December 1976.  
The evidence also includes a private hospital emergency room 
report dated in February 1984 which indicates that the 
veteran was a passenger during an automobile accident.  Based 
upon the apparent reasons for the prior denial, the evidence 
indicating that the veteran was involved in an automobile 
accident is new and material.  Specifically, the evidence 
cures one of the evidentiary defects that had previously 
existed.  Therefore, the claim of entitlement to service 
connection for degenerative arthritis of the cervical spine 
and arms is reopened and will be addressed in the remand 
below.  


ORDER

The veteran's petition to reopen the claim of entitlement to 
service connection for degenerative arthritis of the cervical 
spine and arms is granted.




REMAND

As noted above, the evidence indicates that the veteran was 
involved in two motor vehicle accidents during service.  He 
first underwent cervical fusion in June 1991.  Records 
associated with that surgery indicate that the veteran had 
suffered from arm pain associated with his cervical spine 
problems.  Considering the evidence of two motor vehicle 
accidents during service and the veteran's current cervical 
spine disability, the Board has determined that he should be 
afforded a VA examination to determine the nature and 
etiology of any currently present cervical spine disability 
as well as any associated disability of either arm.

Regarding the veteran's service-connected low back 
disability, the Board notes that a VA examination was carried 
out in October 2004.  The examiner stated that the veteran 
refused to undergo range of motion testing due to pain.  In a 
September 2005 statement, the veteran maintained that he had 
not refused to undergo any testing during his VA examination.  
The veteran also asserted that he had suffered from 
incapacitating episodes due to his low back disability.  As 
the October 2004 examination report is insufficient for 
rating purposes and the veteran appears willing to submit to 
a full examination, an additional examination should be 
scheduled.  The veteran is advised that full range of motion 
studies are necessary in order to ascertain the level of his 
low back disability.  

With respect to the disability characterized as degenerative 
arthritis of the first metacarpophalangeal joints of the left 
and right feet, the Board observes that these disabilities 
are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284, for other foot injuries.  These criteria are based on 
evidence of moderate, moderately severe, or severe 
disability.  In a September 2005 statement, the veteran 
asserted that his bilateral foot disability was moderately 
severe.  He pointed out that he could walk only a few blocks 
without having to rest due to increased pain.  While the 
October 2004 VA examiner noted no painful motion, he did not 
otherwise address the veteran's report of constant pain, nor 
did he indicate the level of severity of the disabilities.  
Accordingly, an additional examination is required.

The veteran is advised that if he has further pertinent 
evidence, to include records pertaining to any periods of 
incapacitation caused by his low back disability, he should 
identify or submit it.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

Schedule a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's claimed cervical spine and arm 
disabilities.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present disabilities of the veteran's 
cervical spine and arms.  With respect to 
any currently present disability, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any currently 
present cervical spine or arm disability 
is related to any disease or injury in 
service, to include the motor vehicle 
accidents documented in the record.    

The orthopedic examiner should also 
address the current severity of the 
veteran's low back and bilateral foot 
disabilities.  

With respect to the veteran's low back 
disability, the examiner should fully 
describe all manifestations of the 
disability, to include both 
musculoskeletal and neurological 
symptoms.  Complete range of motion 
testing should be carried out.  If the 
veteran refuses any testing, he should be 
advised that such testing is necessary 
for rating purposes.  Upon review of the 
record and physical examination, the 
examiner should describe the duration of 
any incapacitating episodes caused by the 
disability.

With respect to the veteran's 
degenerative arthritis of the first 
metacarpophalangeal joints of the feet, 
the examiner should fully describe the 
manifestations of the this disability and 
assess any complaints of pain and 
weakness.  The examiner should provide an 
assessment of the disability as moderate, 
moderately severe, or severe for each 
foot.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


